Citation Nr: 1100092	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for arthritis of the left 
knee, bilateral hips and bilateral hands.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD.

8.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to PTSD. 

9.  Entitlement to service connection for hypertension, claimed 
as due to in-service exposure to herbicides.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
In August 2008, the Board remanded the claims for additional 
development.  

The Board notes that the claim of service connection for a 
gastrointestinal disability was originally raised as two separate 
claims of service connection for acid reflux and irritable bowel 
syndrome.  The Board has combined the separately alleged 
gastrointestinal symptoms and diagnoses into one broad claim of 
service connection for a gastrointestinal disability pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD; sleep apnea; a 
gastrointestinal disability; and hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  In an unappealed December 1969 rating decision, the RO denied 
the Veteran's claim of service connection for a back injury.  

2.  Evidence received since the December 1969 RO decision is 
neither cumulative nor redundant of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  A lumbar spine disability has not been medically related to 
the Veteran's service.  

4.  Arthritis of the left knee, bilateral hips, and bilateral 
hands first manifested many years after the Veteran's service and 
has not been medically related to his service.

5.  Bilateral hearing loss first manifested many years after the 
Veteran's service and has not been medically related to his 
service.  

6.  Tinnitus has not been medically related to the Veteran's 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's 
December 1969 rating decision, and the Veteran's claim for 
service connection for a lumbar spine disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).   

2.  A lumbar spine disability was not incurred or aggravated in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  Arthritis of the left knee, bilateral hips, and bilateral 
hands was not incurred or aggravated in the Veteran's active duty 
service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).  

4.  Bilateral hearing loss was not incurred or aggravated in the 
Veteran's active duty service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).  

5.  Tinnitus was not incurred or aggravated in the Veteran's 
active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2003, 
March and September of 2004, and March and September 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the timing of the letters, the Board notes that some 
notices were sent after the initial denial of the claims.  
However, throughout the appeal, the Veteran has continually sent 
VA letters of explanation and clarification with regard to his 
contentions, and has submitted evidence pertinent to each of his 
claims.  Despite the notices being late, the RO did subsequently 
readjudicate the claims based on all the evidence and information 
in the February 2008 and August 2009 supplemental statements of 
the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Accordingly, the Veteran 
was not precluded from participating effectively in the 
processing of these claims and the late notice did not affect the 
essential fairness of the decision.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues have been obtained and are 
associated with the Veteran's claims file.  The RO has obtained 
the Veteran's VA and non-VA medical records, including Social 
Security Administration (SSA) records.  With regard to the claims 
for service connection for a lumbar spine disability, hearing 
loss, and tinnitus, the Veteran has been afforded examinations, 
and etiological opinions have been obtained.  In addition, a 
review of the reports of examination reveals that all subjective 
and objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  An addendum opinion to 
address the deficiencies in the November 2004 examination report 
was obtained from the examiner in February 2009.  Thus, together, 
the examinations appear complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

With regard to claim for arthritis of the left knee, bilateral 
hips and bilateral hands, the Veteran has not been afforded a VA 
examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifest during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service medical records do not show any 
relevant treatment for arthritis; arthritis was not demonstrated 
for decades after separation from service; and there is no 
competent and probative evidence to show that arthritis of the 
left knee, bilateral hips, and bilateral hands is related to the 
Veteran's service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met for this claim.  See also 
38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

Finally, in the August 2008 remand, the Board directed that the 
Veteran's records from the Social Security Administration (SSA) 
be obtained, as well as an etiological opinion as to his claim 
for service connection for a lumbar spine disability.  The 
Veteran's SSA records were subsequently associated with the 
claims folder, and in February 2009 the requested etiological 
opinion was obtained.  Under these circumstances, the Board finds 
that there has been substantial compliance with its remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with).  

II.  New and Material Evidence

In December 1969, the RO denied a claim for service connection 
for a back injury.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In August 
2003, the Veteran filed to reopen the claim.  In December 2004, 
the RO denied the claim on the merits.  The Veteran has appealed.

Regardless of the determination reached by the RO, the Board must 
find that new and material evidence has been presented in order 
to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in December 
1969.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's December 1969 
decision included the Veteran's service treatment reports, which 
showed a single instance of treatment in June 1969, for a 
"strained lower back 3 days ago lifting a trailer."  On 
examination, he was noted to have a slight paravertebral muscle 
spasm, and a full range of motion.  The Veteran's separation 
examination report, dated in September 1969, showed that his 
spine was clinically evaluated as normal.  In an associated 
"report of medical history," he denied having "back trouble of 
any kind."

Evidence received since the RO's December 1969 decision consists 
of VA and non-VA reports, dated between 1987 and 2010.  This 
evidence, that was not of record at the time of the December 1969 
RO decision, is "new" within the meaning of 38 C.F.R. § 3.156.  
The Board further finds that this evidence is material, as it 
shows treatment for back symptoms in 1987, and beginning in 2001, 
X-ray evidence of multi-level degenerative disc disease and a 
diagnosis of mechanical low back strain.  As of December 1969, 
there was no such evidence of lumbar spine pathology, or a lumbar 
spine diagnosis, of record.  The Board therefore finds that this 
evidence provides a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability.  
See Hodge, supra at 1363 (noting that new evidence could be 
sufficient to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  The claim for service 
connection for a lumbar spine disability is accordingly reopened.  

III.  Service Connection

Generally, in order to establish direct service connection, three 
elements must be established. There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical, or in certain circumstances, lay evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability. 
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).

Service connection may also be granted for arthritis and an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a) (2010). 

The law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  In this 
regard, the Veteran's discharge (DD Form 214) shows that he 
received the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal, as well as a Bronze Star for meritorious service.  
Therefore, participation in combat is not established and the 
Veteran is not entitled to the presumptions at 38 U.S.C.A. 
§ 1154(b).  Furthermore, and in any event, the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim for disability benefits. With specific regard 
to lay evidence, the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).  For example, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007). Regarding nexus, although 
without describing specific situations, the Federal Circuit also 
has explicitly rejected the view that medical evidence is 
necessarily required when the determinative issue is etiology.  
See id., at 1376-77.  In short, the Board cannot determine that 
lay evidence as to diagnosis and nexus lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Lumbar Spine Disability

The Veteran attributes his lumbar spine disability to extensive 
demands and injuries to his body from physical activities in 
Vietnam.

The Veteran's service treatment reports reflect that in June 1969 
he was treated for a "strained lower back 3 days ago lifting a 
trailer," at which time he was noted to have a slight 
paravertebral muscle spasm and full range of motion.  The 
Veteran's separation examination report, dated in September 1969, 
shows that his spine was evaluated as normal.  In an associated 
"report of medical history," he denied having arthritis or 
rheumatism, or "back trouble of any kind."   

The first post-service evidence consist of a private treatment 
reports of chiropractic treatment, dated in October 1987, which 
note that the Veteran was in a motor vehicle accident (MVA) in 
November 1986, in which he was rear-ended.  He complained that he 
had a backache.  

The Veteran presented for VA spine examination in November 2004, 
at which he reported ongoing back pain since a lifting injury in 
1969.  He reported the MVA in 1986, but said that he was not seen 
for his back.  X-rays were noted to show multi-level degenerative 
disc disease.  The diagnosis was mechanical low back strain.  The 
examiner noted that the Veteran did not have any treatment 
between his separation from service and his 1986 MVA, and stated 
that it was impossible to determine the cause of the Veteran's 
back condition, and that to answer this would require "complete 
speculation."

Additional clarification from the examiner was sought in February 
2009.  The examiner again opined that an etiological opinion on 
the Veteran's low back disability could not be provided without 
resorting to "mere speculation."  The examiner reasoned there 
was no test to determine whether the back disability originated 
in service or during the subsequent MVA.

In March 2010, the Board requested an independent medical 
expert's ("IME") opinion on the issue of medical nexus.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  In June 
2010, the requested opinion was received from R.B., M.D., an 
orthopedic specialist.  Dr. R.B. summarized the Veteran's in-
service treatment, and noted that he did not report a low back 
disability upon separation from service, and that there was no 
further evidence of a back disability until 1987, which was 18 
years later, that X-rays at that time did not note degenerative 
changes, and that he currently had multi-level degenerative 
changes in his lumbar spine.  Dr. R.B. concluded, "In my opinion 
to a reasonable medical certainty no connection of the service[-
]connected accident of June 1969 and the present degenerative 
condition is demonstrated."

Referable to the elements of service connection, current medical 
evidence, namely the November 2004 VA examination report, 
confirms that the Veteran carries a diagnosis of mechanical low 
back strain.  Service treatment records confirm an incident in 
service involving the back.  The remaining question, therefore, 
is whether that treatment is related to his current diagnosis.

A continuity of symptoms since the event has not been 
established, given there is no record of treatment for back 
symptoms until about 17 years following separation from service, 
and such was in response to a MVA.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The next 
relevant evidence is dated about 13 years later, in a 2001 report 
from the Westroads Medical Group.  

The June 2010 IME opinion is afforded considerable weight in the 
determination that the Veteran's current lumbar spine disability 
is not related to his in-service back strain.  It was based on a 
full review of the Veteran's claims file.  In the IME report, the 
physician summarized the Veteran's relevant in-service and post-
service medical history, to include the lack of evidence of a 
treatment for a lumbar spine disability between separation from 
service and 1987, and when viewed in context, the physician's 
opinion is accompanied by a sufficient explanation.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 
338 (1997) (an etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words).  As a result, the Board finds 
this opinion to be highly credible and probative of the issue of 
nexus.

The only other evidence in the claims file serving to link the 
Veteran's current back disability to his period of service 
emanates from the Veteran himself.  While the Veteran is 
certainly competent to discuss symptoms he experiences, such as 
back pain, there are limits to his ability to relate such 
symptoms to service.  As a lay person, he is not competent to 
establish medical etiology merely by his own assertions when such 
matters require medical expertise.  In particular, the Veteran is 
not competent to determine whether his current back disability is 
the result of trauma in service, or some other cause.  See 38 
C.F.R. § 3.159(a)(1) (2010) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Here, any opinion regarding the etiology of 
the Veteran's back disability requires competent medical 
evidence.  Since the Veteran is not professionally qualified to 
offer an opinion as to the etiology of these conditions, his 
opinion is of limited probative value.  The Board accordingly 
places greater weight on the IME's opinion than on that of the 
Veteran.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

Arthritis of the Left Knee, Bilateral Hips and Bilateral Hands

The Veteran attributes his arthritis of the left knee, bilateral 
hips and bilateral hands to extensive demands and injuries to his 
body from physical activities in Vietnam.

Referable to the elements of service connection, there are 
current diagnoses of arthritis of the left knee, bilateral hips, 
and bilateral hands of record.  See, e.g., April 2001 and 
November 2001 records from W.R.P., M.D.; see also the June 2006 
report from K.P.C., M.D.

Turning to the second element regarding in-service incurrence of 
a disease or injury, the Board notes that the Veteran's service 
treatment records are pertinently negative for complaint, 
treatment, or diagnosis regarding the left knee, bilateral hips, 
and bilateral hands.  The Veteran's separation examination 
report, dated in September 1969, shows that his upper and lower 
extremities were clinically evaluated as normal.  In an 
associated "report of medical history," he denied having, 
arthritis or rheumatism.  The Veteran reported having had a 
"'trick' or locked knee;" however, this reference was likely to 
his service-connected right knee, for which he sought treatment 
numerous times in service.  Moreover, the Veteran has not argued 
he sought treatment for his left knee or experience left knee 
symptoms in service, and there is no evidence of any left knee 
complaints until 2001, over 30 years following separation from 
service.  See Maxson, supra.  There are likewise no findings with 
regard to bilateral hands and hips until 2001 and 2004, 
respectively.  Id.  Accordingly, the second element of service 
connection is therefore not satisfied, and the claim fails on 
this basis alone.  

With regard to the final element, medical nexus, the only 
evidence in the claims file serving to link the Veteran's current 
arthritis of the left knee, bilateral hips and bilateral hands to 
his period of service emanates from the Veteran himself.  While 
the Veteran is certainly competent to discuss symptoms he 
experiences, such as left knee, hip and hand pain, there are 
limits to his ability to relate such symptoms to service.  As a 
lay person, he is not competent to establish medical etiology 
merely by his own assertions when such matters require medical 
expertise.  In particular, the Veteran is not competent to 
determine whether his current left knee, hip and hand 
disabilities are the result of trauma in service, or some other 
cause.  See 38 C.F.R. § 3.159(a)(1); see also Duenas and 
Espiritu, both supra.  Here, any opinion regarding the etiology 
of the Veteran's arthritis of the left knee, bilateral hips and 
bilateral hands requires competent medical evidence.  Since the 
Veteran is not professionally qualified to offer an opinion as to 
the etiology of these conditions, element three is also not 
established.

As a final matter, the Board notes that the nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection (here, arthritis) manifested 
itself to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  In this case, however, the first documented 
evidence of a degenerative arthritis left knee, bilateral hips 
and bilateral hands is dated in 2001, decades after the one year 
presumptive period for chronic diseases had already elapsed.  
Presumptive service connection is not available.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.

Hearing Loss and Tinnitus

The Veteran asserts that he has hearing loss and tinnitus due to 
his service.  He argues that during service, his duties entailed 
working with loud machinery, particularly generators, and that he 
has hearing loss as a result.  Because the Veteran's service-
connection claims for bilateral hearing loss and tinnitus involve 
identical provisions of law and a similar factual background, the 
Board will address them in common discussion.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).  

There is medical evidence that the Veteran currently has 
bilateral hearing loss as defined by VA.  On VA audiometric 
examination in November 2004, auditory thresholds at 4,000 Hertz 
in the right ear and at 2,000, 3,000 and 4,000 in the left were 
greater than 40 decibels.  The November 2004 VA examination 
report also noted that the Veteran has tinnitus.  The first 
element of service connection has clearly been satisfied for both 
claims.

With respect to the second element, as noted above, the Veteran 
has indicated that he was exposed to loud noise from generators 
and other heavy equipment in service. Given the Veteran's in-
service duties as a power generator repairman, such noise 
exposure is likely.  Additionally, the Veteran's service medical 
records contain a notation of a right ear ache in February 1969.  
The second element of service connection has also been met.  
The key question is the final service connection element, medical 
nexus.  A continuity of symptoms since the conceded in-service 
acoustic trauma has not been established, given there is no 
record of treatment for hearing loss symptoms until about 27 
years following separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Maxson, supra. 

There are two medical opinions addressing the etiology of the 
Veteran's hearing loss and tinnitus.  In a statement dated in 
June 2006, a D.A.S., M.D., indicated that he had reviewed an in-
service audiogram report (the date was not specified) and that 
the Veteran has hearing loss typical of noise-induced hearing 
loss.  It was stated that a comparison of the normal inservice 
audiogram with audiograms dated beginning in 1996 indicate "a 
significant noise-induced neurosensory hearing loss following 
military service" (Emphasis added).  

The Veteran presented for a VA audio examination in November 
2004, at which time he reported difficulty hearing in the 
presence of background noise, and that he had a history of ear 
infections.  He also complained of a constant high pitch tinnitus 
which began in approximately 1975.  He stated that during service 
he was a generator mechanic, and that following service he worked 
for the phone company, during which time he used hearing 
protection.  The Veteran was afforded an audiometric examination.  
The report notes that he has a history of ear infections as an 
adult.  The diagnosis notes mild to moderate mid and high-
frequency hearing loss bilaterally and tinnitus.  The examiner, 
who reviewed the Veteran's claims file, to include in-service 
audiometric reports from January 1968 and September 1969, stated 
that the Veteran had normal hearing sensitivity bilaterally upon 
discharge, and ultimately opined "[i]t is not likely that the 
Veteran's hearing loss is related to his military service."  The 
examiner also concluded the Veteran's tinnitus is unrelated to 
military service, as per the Veteran's report it began 
approximately six years after discharge.  

Neither opinion is in favor of the claims.  In this regard, Dr. 
D.A.S.'s opinion compared a "normal audiogram" in service and 
private audiograms dated in 1996 and determined the Veteran 
evidenced "a significant noise-induced neurosensory hearing loss 
following military service," a fact that is not in dispute.  The 
key question is whether the Veteran's current hearing loss is a 
result of in-service acoustic trauma, and Dr. D.A.S. does not 
relate the Veteran's hearing loss to military service in his 
opinion.  In any event, even if the opinion were construed in the 
Veteran's favor, it would be afforded less probative value than 
that of the November 2004 VA examiner's, as it fails to account 
for normal audiogram results at separation, and the 27-year gap 
between service and the first evidence of bilateral hearing loss.  
See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").

The only other evidence in the claims file serving to link the 
Veteran's current hearing loss and tinnitus to his period of 
service emanates from the Veteran himself.  While the Veteran is 
certainly competent to discuss symptoms he experiences, such as 
diminished hearing and ringing in the ears, there are limits to 
his ability to relate such symptoms to service.  As a lay person, 
he is not competent to establish medical etiology merely by his 
own assertions when such matters require medical expertise.  In 
particular, the Veteran is not competent to determine whether his 
current hearing loss and tinnitus are the result of acoustic 
trauma in service, acoustic trauma after service, or some other 
cause.  See 38 C.F.R. § 3.159(a)(1); see also Duenas and 
Espiritu, both supra.  Here, any opinion regarding the etiology 
of the Veteran's hearing loss and tinnitus requires competent 
medical evidence.  Since the Veteran is not professionally 
qualified to offer an opinion as to the etiology of these 
conditions, element three is also not established.

As a final matter, the Board notes that the nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection (here, organic disease of the 
nervous system) manifested itself to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, 
however, the first documented evidence of bilateral hearing loss 
is dated in 1996, decades after the one year presumptive period 
for chronic diseases had already elapsed.  Presumptive service 
connection is not available.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for hearing 
loss and tinnitus. 

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disability 
is reopened.  

Service connection for a lumbar spine disability is denied.

Service connection for arthritis of the left knee, bilateral hips 
and bilateral hands is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

While the Board regrets the additional delay caused by this 
Remand, such is required for the reasons detailed below.

An acquired psychiatric disability, to include PTSD

The Veteran alleges that his current psychiatric disorder, 
including PTSD, is a result of a number of experiences from 
Vietnam, including incoming sniper fire and mortar and rocket 
attacks.  Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2010).

In April 2007, the RO determined there was insufficient 
information from the Veteran regarding his claimed stressors to 
allow for an inquiry to the United States Army and Joint Services 
Records Research Center (JSRRC).  However, VA recently amended 38 
C.F.R. § 3.304(f) to liberalize the evidentiary standard for 
establishing a required in-service stressor where a claimed 
stressor is related to fear of hostile military or terrorist 
activity.  "Fear of hostile military or terrorist activity" is 
defined as being where "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho- 
physiological state of fear, helplessness, or horror."  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  
In the absence of clear and convincing evidence to the contrary, 
the Veteran's lay testimony alone may establish the occurrence of 
such a stressor if the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service and a 
VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.

The Veteran's service personnel records place him in Vietnam from 
September 1968 to September 1969, where he served as a power 
generator repairman.  He also received a Bronze Star medal for 
meritorious service in connection with military operations 
against a hostile force in Vietnam.  Based on his military 
occupational specialty, his location as shown by his service 
personnel records, and Bronze Star Medal, it seems consistent 
with his service that he was in an area where incoming sniper 
fire and rocket and mortar attacks were prevalent.  Therefore, 
the Board concludes that no further evidentiary development is 
required to corroborate the occurrence of the alleged stressor.

The record, however, does not contain a VA medical opinion 
regarding whether the alleged stressor is adequate to support a 
diagnosis of PTSD or whether the Veteran's symptoms are related 
to such a stressor.  Such should be acquired on remand.

Sleep Apnea and Gastrointestinal Disability

The Veteran argues that service connection is warranted for sleep 
apnea and a gastrointestinal disability because they are 
secondary to "what should be" service-connected PTSD.  Although 
the RO has adjudicated the matter on a secondary basis, the 
Veteran has not been provided adequate notice relative to 
secondary service connection, pursuant to 38 U.S.C.A. § 5103(a).  
Such must be accomplished on remand.  Furthermore, these claims 
are inextricably intertwined with the PTSD claim.  In other 
words, if service connection is granted for PTSD, this may impact 
the sleep apnea and gastrointestinal claims.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against 
the adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other in 
the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  Action on these two 
issues is accordingly deferred.

Hypertension

The Veteran also contends that service connection is warranted 
for hypertension, to include as secondary to exposure to Agent 
Orange.  Service connection cannot be granted for hypertension on 
a presumptive basis, because it is not listed among the diseases 
that are presumed to be due to exposure to herbicides, and there 
is no current evidence that hypertension manifested to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309 (2010).  However, the Board must also address the 
theory of direct service connection.  Although his service 
treatment records are negative for findings of hypertension, a 
private medical record dated in 1987 demonstrates a "15-year 
history of high blood pressure," VA progress notes dated between 
2007 and 2009 note a 40-year history of hypertension, and the 
Veteran asserts continuous high blood pressure since service.  As 
there is a suggestion that the Veteran's hypertension may be 
related to service, the Board lacks sufficient information to 
decide the claim.  Thus, the Veteran needs to undergo a VA 
examination, and a medical opinion as to etiology must be 
obtained.  See McLendon, supra.

While the Board regrets further delay of this case, due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.  Please notify the Veteran of the information 
and evidence required to satisfy a claim for 
secondary service connection for sleep apnea and 
a gastrointestinal disability.

2.  Schedule the Veteran for an examination to 
determine the nature, extent, and etiology of 
his hypertension.  The claims folder must be 
made available for the examiner to review.  All 
indicated tests and studies, if any, should be 
conducted.  The examiner should provide an 
opinion as to:

(1)  whether it is at least as likely as not 
(i.e., a probability of 50 percent or more) that 
hypertension is related to an event, injury or 
disease in service, including exposure to Agent 
Orange; and 

(2)  whether it is at least as likely as not 
(i.e., a probability of 50 percent or more) that 
hypertension was manifest to a compensable 
degree (diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or 
more, or; minimum evalution for an individual 
with a history of diastolic pressure 
predominantly 100 or more who requires 
continuous medication for control) within one 
year of his separation from service in September 
1969.

A complete rationale must be provided for all 
opinions rendered.  If the examiner cannot 
provide the requested opinion without resorting 
to speculation, he or she should expressly 
indicate this and provide a supporting rationale 
as to why an opinion cannot be made without 
resorting to speculation.

3.  Then schedule the Veteran for a VA mental 
disorder examination to determine the etiology 
of any diagnosed psychiatric disorder.  The 
examiner must review the Veteran's claims file 
and must explain the complete rationale for all 
opinions expressed and conclusions reached.  
After examining the Veteran, reviewing his 
pertinent medical history and any competent lay 
statements regarding observable symptomatology, 
the examiner should identify all current 
psychiatric disorders. The examiner should then 
respond to the following questions:

(A) Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
psychiatric disorder is causally related to the 
Veteran's period of active duty service?

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), then identify the specific 
stressor(s) upon which the diagnosis is based 
and explain whether the claimed stressor(s) 
is/are related to the Veteran's fear of in-
service hostile military or terrorist activity.

(2) If PTSD is not diagnosed, then explain why 
the Veteran does not meet the criteria for the 
diagnosis.

A complete rationale must be provided for all 
opinions rendered.  If the examiner cannot 
provide the requested opinion without resorting 
to speculation, he or she should expressly 
indicate this and provide a supporting rationale 
as to why an opinion cannot be made without 
resorting to speculation.

4.  After completing the above development, and 
any additional development deemed appropriate, 
readjudicate the claims in light of any 
additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran a supplemental statement of the case and 
give him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


